NO. 07-08-0091-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MAY 5, 2008

______________________________



MANUEL GUTIERREZ TORRES,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 121st DISTRICT COURT OF TERRY COUNTY;



NO. 5729; HON. KELLY G. MOORE, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant appeals from his conviction for aggravated assault.  The clerk’s record was due on April 21, 2008.  No extension motion or record was filed.  On April 28, 2008, this court directed the clerk by letter “to advise the Court of the status of the clerk’s record no later than May 08, 2008."  In response, the clerk corresponded by letter that on “March 19, 2008, a bill of costs was forwarded to David Martinez, attorney for defendant.  As of April 30, 2008, the costs have not been received” by the district clerk.

Accordingly, we abate this appeal and remand the cause to the 121st District Court of Terry County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  whether appellant desires to prosecute the appeal; 

2.  whether appellant is indigent;  

3.  whether counsel has been appointed to prosecute this appeal;

4. if counsel has not been appointed, whether appellant is entitled to appointed counsel; and



5. whether the appellant is entitled to the preparation of a free appellate record. 



The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this court on or before June 5, 2008.  Should further time be needed by the trial court to perform these tasks, then same must be requested before June 5, 2008.

It is so ordered.

Per Curiam

Do not publish.